UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-2438



SARAH RAY WILLIAMS,

                                              Plaintiff - Appellant,

          versus


GREENVILLE COUNTY, School    District;    BRENDA
TURNER; SUSAN B. HILL,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Henry M. Herlong, Jr., District
Judge. (CA-99-2282-6-20AK)


Submitted:   December 16, 1999           Decided:   December 21, 1999


Before MURNAGHAN and MOTZ, Circuit Judges, and BUTZNER, Senior Cir-
cuit Judge.


Affirmed by unpublished per curiam opinion.


Sarah Ray Williams, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Sarah Ray Williams appeals the district court’s order adopting

a magistrate judge’s report and recommendation to dismiss her em-

ployment action. Because Williams did not file specific objections

to the magistrate judge’s report and recommendation, the district

court did not err in adopting the magistrate judge’s recommendation

to dismiss her claim as barred by res judicata.       See Wells v.

Shriners Hosp., 109 F.3d 198, 201 (4th Cir. 1997); United States v.

Schronce, 727 F.2d 91, 94 (4th Cir. 1984).   Accordingly, we affirm

the judgment of the district court.     See Williams v. Greenville

Co., No. CA-99-2282-6-20AK (D.S.C. Sept. 23, 1999).    We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                          AFFIRMED




                                2